Title: [Diary entry: 11 January 1786]
From: Washington, George
To: 

Wednesday 11th. Thermometer at 34 in the morning—36 at Noon and 33 at Night. Morning very thick and heavy. About 8 Oclock it began to Snow moderately with the Wind at So. Et. and continued to do so until 12. Agreed to let William Barber have 50 (or more acres of Land if he chooses it) at the rate of Ten pounds pr. Hundred Acres; for the term of fourteen years; and to allow him one year free from Rent in consideration of the improvements he may make. Sent Mr. Shaw to my Mill to get the Mill Book, and to take a state of the flour in the Mill. And sent my Overseer to forwarn some persons who were hunting upon my land from the like practice.